                     Case 1:16-cr-00542-KMW Document 54 Filed 02/20/20 Page 1 of 2

                                                                          CARDENAS LAW OFFICE
J. Roberto Cardenas                                USDCSDNY                       <
                                                                                                          Of Counsel:
Natalia Berrino*
                                                   DOCUMENT                                      Raymond E. Villanueva
                                                                                                       Mark Goldfarb
*Admitted in Argentina                             ELECTRONICALLY FILED
                                                   DOC #: ______: - - - . -                                  Legal Staff:

                                                   DATE FILED: ~ /=<{ 1~0
                                                                                                     Aishling Fitzpatrick
                                                                      I
    VIAECF
                                                                     February 20, 2020

   Hon. Kimba M. Wood
   United States District Judge
   Southern District of New York
   United States Courthouse
   500 Pearl Street
   New York, New York 10007

                                  Re: United States v. Roper et al.
                                      Case No. 1:16-CR-00542 {KMW)
                                                                              MEMO ENDORSED
   Dear Judge Wood:

                I am the attorney for Fernando Serrano, a defendant in the above-captioned case and write
   this letter to request permission for him to travel to Belleayre, New York for a day trip on February 22,
   2020. Mr. Serrano pled guilty before Judge Pauley and has been at liberty based upon an agreed bail
   package during which time he has complied with all his conditions of release and remains in good
   standing.

               Mr. Serrano is now seeking permission to travel outside his current permitted travel area,7G,a..V\\-e.,
   which is the Southern/Eastern Districts of New York, to Belleayre, New York on February 22, 2020. He      'KMIAJ J
   will be returning home the same day.

               This letter, as well as the requested relief, is made over no objection by AUSA Noah
   Solowiejczyk, the Assistant United States Attorney handling this matter. Further, the specific itinerary
   for the requested travel has been provided to Mr. Serrano's pretrial services officer.

               Wherefore, it is respectfully requested that this Court allow Mr. Serrano to travel outside his
   bail related/limited travel area and permit him to travel to Belleayre, New York on the aforementioned
   dates at the aforementioned location.

                   Thank you for your attention herein.

                                              1,'Zo -2o              Respectfully submitted,
                                  so·o~.EJmD, N.Y., N.Y.

                                ~ Y k , .4(ml.,
                                     KIMBAM; WOOD .                  J. Roberto Cardenas
                                        U.S.DJ.
119 W57th Strggt              Suit@ 1215         New YorK NY 1001?         T; , 1';..977 .7095          F: 212.977.7085

www .cardenaslawoffice .com                                                                      info@jrc-esq.com com
